247 F.3d 966 (9th Cir. 2001)
CITY OF AUBURN; CITY OF BREMERTON; CITY OF DES MOINES; CITY OF FEDERAL   WAY; A MUNICIPALITY; CITY OF LAKEWOOD; CITY OF MEDINA; CITY OF OLYMPIA;  CITY OF PUYALLUP; CITY OF RENTON; CITY OF SEATAC; CITY OF TACOMA; CITY OF  TUKWILA; CITY OF UNIVERSITY PLACE; CITY OF VANCOUVER,  Plaintiffs-Appellees-Cross-Appellants,v.QWEST CORPORATION, Defendant-Appellant-Cross-Appellee.
Nos. 99-36173, 99-36219
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted February 6, 2001,Filed April 24, 2001

1
NOTE: SEE AMENDED OPINION AT 260 F.3d 1160.